                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            )
                                                    )
             v.                                     )      Criminal No. 18-292
                                                    )
ROBERT BOWERS                                       )


         DEFENDANT’S RESPONSE TO GOVERNMENT MOTION FOR
             SUPPLEMENTAL PROTECTIVE ORDER (ECF 116)

       Defendant, Robert Bowers, through counsel, respectfully responds to the

government’s Motion for Supplemental Protective Order (ECF116) (“Motion”). The

government seeks to condition compliance with its legal obligations to produce Rule 16

discovery upon overbroad restrictions on core obligations of the defense and to control

the defense review of certain discovery items. The government’s request for restrictions

beyond the agreed to protective order already in place is unwarranted and publicly

aggravates the very sensitivities and interests in dignity and privacy that it purportedly

seeks to protect.

       (1)        It is the government’s insistence on seeking the death penalty that makes

production of “graphic and sensitive” photographs and 911 calls an issue in this case at

all. This pursuit of a sentence of death, however, carries with it the ordinary demands of

adjudication under law. In homicide prosecutions, autopsy and other graphic

photographs are routinely produced to defense counsel, and defense counsel have a

professional obligation to review such materials. Indeed, here the government

acknowledges that disclosure of autopsy and crime scene photographs is required as part

                                                1
of Rule 16 discovery. Yet, at the same time, the government seeks to impinge on defense

counsel’s professional obligations and the attorney-client relationship by placing special

conditions on how and when defense counsel perform their obligations under the law.1

       (2)    The government’s justification for the supplemental order is without any

basis in fact and only serves to inflame the sensitivities it is purportedly protecting.

Although the government “strongly objects to the defendant having unfettered access” to

the discovery, it is fully aware that this would not and cannot occur. (ECF 116 at 3.) The

stringent protective order already in place, which was agreed to by both parties, allows

for the review of discovery exclusively during legal visits and only for purposes of legal

representation. (ECF 24 at ¶ 1.) In addition, the protective order prohibits the defense

from providing copies or leaving any discovery materials at the prison. (Id.)

       (3)    The government filed a similar motion in United States v. Tsarnaev, Cr.

No. 13-10200 (D. Mass.), which the district court denied on the pleadings. Id., ECF 225

(Mar. 17, 2014 Motion for Protective Order), ECF 254 (Apr. 16, 2014 Text Order

denying Motion for Protective Order); ECF 270 (Transcript of Apr. 16, 2014 Hearing).2

As also noted in the response to that motion, in their collective experience, defense

counsel are unaware of any case in which access to “graphic and sensitive” photographs



       1
        It is not at all clear that any of these photographs or calls will be necessary to
prove the allegations in the indictment or death notice, or admissible under Federal Rule
of Evidence 403 or 18 U.S.C § 3593(c).

       2
        “Let me take a couple [of matters] off the table which I don't want to hear any
argument on. I think the papers are sufficient. First . . . the government’s motion for a
protective order regarding autopsy photos is denied.” Id., ECF 270, at 3.
                                               2
or 911 calls has been conditioned on such controls on the attorney-client relationship.

Nor has the government cited any case in which a court imposed such restrictions. The

government’s child pornography analogy is misplaced, because the images themselves in

those cases constitute contraband. The government’s other citations are to civil cases or

to classified national security materials, neither of which bear on production of crime

scene and other photographs in a criminal case.

       (4)    The existing protective order already imposes stringent protections for

materials produced in discovery. Decisions about what discovery materials must be

shown to Mr. Bowers, and when that must be done in order to prepare the defense, should

be left to the sound discretion of defense counsel. There is no valid reason to impose

additional conditions on the manner is which defense counsel manages the discovery in

this case.

       (5)    Finally, to prevent any of these photographs and 911 calls from ever being

viewed by anyone again the prosecution could accept the defendant’s offer to plead guilty

to life in prison without the possibility of release, and afford the crime victims even

greater protections than the Motion seeks.




                                              3
                                       Conclusion

      The government’s Motion for a Supplemental Protective Order should be denied.


Dated: December 3, 2019               Respectfully submitted,

                                      /s/ Judy Clarke
                                      Judy Clarke
                                      Clarke Johnston Thorp & Rice, PC

                                      s/ Michael J. Novara
                                      Michael J. Novara
                                      First Assistant Federal Public Defender

                                      s/ Elisa A. Long
                                      Elisa A. Long
                                      Supervisory Assistant Federal Public Defender




                                         4
